DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims and Remarks filed on November 3, 3021 is acknowledged. 
2.2.	Claims 1-7 have been canceled. Claims 8-13 and 19-24 have been withdrawn.
Claims 25 and 26 are newly added. Claims 14-15, 17-18 and 25-26 are active.
2.3.	Claim 14 has been amendment to recite that upper limit of reduced viscosity is 120 ml/g.   Support for this amendment was found in Applicant's Specification as indicated by Applicant ( see Remarks, page 6 of original Specification). Therefore, no New Matter has been added with instant Amendment. 
2.4.	Rejection over previously utilized Prior art of Record is maintained as explained below. Consequently, it is appropriate to make instant action Final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 14-18, 25 and 26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reason:
	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language than scope of claim 14 is open to presence any other compounds, for example, hydroxy acid(s), other cyclic diol than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not required that sum of A+B is equal to any  specific amount, for example,  100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not required that ratio include sum of all cyclic diols. In addition note that simple arithmetic required that in order to ratio will be soluble the number of equations between two unknown parameters ( in this case (A) and (B))  should be equal to number of parameters. In this case, we have one equation for two parameters. Therefore, number of possible solution is indefinite.  However, if sum of (A) and (B) is known than  ratio will provide only one solution.
 	Therefore this ratio has indefinite number of possible solutions and for this reason renders scope of Claims 14, 15-18 and  25- 26 indefinite. 
                   Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 14-18 and 25 are rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0177854) as evidence by Poulat et al ( US 2018/0355100).
Lee disclosed polyester resin and articles made from this polyester, including ( see [0015]) : “a drink bottle, a baby bottle..”, wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and
the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”. In addition note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional or other diols( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol components”.  Therefore, because ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , than ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.32 to 0.9. 
	Therefore, Lee renders obvious Applicant’s claimed subject matter as it established in the art : “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
4.2.	Regarding viscosity limitation of Claim 14 note that polyester disclosed by Lee  may have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 6 and Table 1) and polyester with IV of 0.66 dl/g is exemplified. Therefore, even though Lee  using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each Lee is in same range as RD viscosity claimed by Applicant. 
4.3.	Regarding newly added limitation of Claim 14 with respect to Tg ( glass transition temperature of the polyester) note that because Lee teaches same polyester, wherein same chemical compounds used in same / overlapping ranges, than it would be expected that polyester of Lee would have same properties, including Tg, if obtained and tested by same methods.
4.4. 	In addition, note that according to Lee polyester has Tg of more than 900 C ( see [0014].  However, because Lee also disclosed Tg for polyesters with different amounts of Isosorbide and CHDM ( see Table 1),  increased with increase of Isosorbide and CHDM content, than one of ordinary skill would be able to adjust Tg of the polyester for specific utility by routine experimentation.
4.5.	Regarding Claim 18 see Lee paragraph [0017], wherein Lee stated that : “ a stabilizer, a brightening agent and other additives can be added to the product ..”.

5.	Claim  26  is rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0177854) as applied to Claims 14-18 and 25  above and in view of Kim et al ( US 2013/0295306).
5.1.	As discussed above, Lee disclosed / taught same basic polyester and hollow articles ( for example, bottles) made from this polyester and pointing out that polyester 
	However, antioxidant(s) is /are routinely used in the polyesters in order to limit / prevent discoloration  and oxidation of the polyester during synthesis and manufacturing different articles, which required exposure of polyester to high temperature during melt processing to specific articles. 
5.2.	Kim teaches that polyesters, comprising Isosorbide,  different anti-oxidant can be added during synthesis ( see Abstract, [0005]) in order to obtained polyester with superior color stability compare with polyester without anti-oxidants ( see [0039]).
	Therefore, it would be obvious to one of ordinary skill in the art to add anti-oxidant per guidance provided by Kim to hollow articles obtained from polyester disclosed by Lee in order to obtain articles with superior color stability.

Response to Arguments
6.	Applicant's arguments filed on November 3, 2021   have been fully considered but they are not persuasive.
7.1.	Applicant’s  principal argument with respect to Claims 14-18, 25 and 26  rejected under  35 U.S.C. 112(b) second paragraph, as being indefinite based on following statement:
" Units A and B are already defined in claim 14 as at least one 1,4:3,6-dianhydrohexitol unit (A) and as at least one alicyclic diol unit (B) other than the 1,4:3,6-dianhydrohexitol units (A), respectively. If other compounds are present, as the ones cited in the Office Action (i.e. hydroxy acids or other cyclic diols other than B), they are not

7.2.	In response for this argument note that hat as explained above ( see paragraph 3)  claimed  Ratio has indefinite number of possible solutions   because basis for sum of A and B is unknown. For example, if polyester comprises 80 mol% of hydroxyacid and 10 mol% of acid component and therefore, 10 mol% of diol component, than according to Ratio , Isosorbide will be present in polyester in the amount of 0.32 x 10 = 3.2 mol% at low end and in amount of 9 mol% at the most; at the same time if diol component constitute 50 mol% of all polyester units,  than Isosorbide would be present  in range from 16 mol% to 45 mol%; however, because no restriction placed to total amount of the diol component in the polyester , than actual content of Isosorbide and CHDM ( or other diol B) has indefinite number of possible ranges – other words , one of ordinary skill in the art would not know what is actual scope of Applicant's Claim 14. 
In addition note that simple arithmetic required that in order to ratio will be soluble the number of equations between two unknown parameters ( in this case (A) and (B))  should be equal to number of parameters. In this case, we have one equation for two parameters. Therefore, number of possible solution is indefinite.  However, if sum of (A) and (B) is known or bone of (A) or (B) is known, that ratio will provide only one solution.
Therefore, for reason above,   scope of Claims 14 -18, 25 and 26 are  indefinite.

Lee et al ( US 2012/0177854)as evidenced by Poulat  based on following statement: “  Office Action alleged that Lee discloses the polyester of the present application, said polyester comprising terephthalic acid, the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol and (ii) 1-60 mol % of isosorbide with respect to the total diol components, ethylene glycol (EG) being optional and said polyester having an IV of 0.5 dl/g or  more. Furthermore, the Examiner alleged that the ratio (A)/[(A)+(B)] allegedly varies from 0.01 to 0.6, overlapping the claimed ratio from 0.32 to 0.90".  Applicant further argue that Data presented by Lee ( see Table 1) include several Examples wherein polyester comprises ethylene glycol in range of more than 1%." Based on Data from Table 1 of Lee Applicant's concluded that: "  Thus, the skilled person, looking for available thermoplastic polyesters which make it possible to obtain hollow articles with improved mechanical properties and increased high glass transition temperature and the desired intrinsic viscosity, starting from LEE, and in particular from Example 5 of LEE (ethylene glycol= 2.5mol%), would have not received any direction or teaching from LEE that it was possible to lower the content of ethylene glycol below 1 mol% while maintaining a high Tg of at least  115°C and a molar ratio A/(A+B) of at least 0.32 in order to arrive at the hollow article according to claim 14 with a reasonable expectation of success".
8.2.	Thus, Applicant considered only Data presented by Lee, but not other teachings provided of Lee, including specific statement that ethylene glycol is optional component. 

“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	It is noted that  Applicant did not provide any arguments against broad teachings provided by Lee or any other specific teachings provided by Lee with respect to copolyester properties, including Tg and impact resistance due to  presence CHDM and Isosorbide: "  as the amount of 1,4-cyclohexanedimethanol increases, the impact strength of the produced polyester resin rapidly increases." and " Meanwhile, when the amount of isosorbide is less than 1 mol %, the heat-resistance of the polyester resin may be insufficient, and when the amount of isosorbide is more than 60 mol %, the color of the polyester resin may become yellow."  – see [0013].
	Therefore, it is clear that one of ordinary skill in the art will be guided by Lee854, by itself, or in combination with  available knowledge available in the art, to optimized content of CHDM and ISB by routine experimentation,  in order to obtained  polyester with desirable Tg suitable for specific utility. Therefore, because Lee disclosed that 
 “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
  	 Therefore, all principal Applicant's arguments were found unpersuasive and Rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763